         Case 1:21-cr-00245-APM Document 19 Filed 06/24/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                 )
                                          )
                  v.                      )                  No.    21-cr-0245 (APM)
SHANE JENKINS                             )
                                          )
            Defendant.                    )
__________________________________________)

                JOINT MOTION TO CONTINUE STATUS CONFERENCE

       Shane Jenkins, through undersigned counsel, and joined with the United States Attorney

for the District of Columbia, request that the status conference currently scheduled for June 28,

2021 at 10:00 a.m. be continued for 60 days, and time be excluded under the Speedy Trial Act,

18 U.S.C. § 3161. In support, the parties submit as follows:

   1. On March 2, 2021, Mr. Jenkins was charged via criminal complaint with one count of

       Assault on Federal Officer in violation of 18 U.S.C. 111(a)(1) , one count of Obstruction

       of Law Enforcement During Civil Disorder in violation of 18 U.S.C. 231(a)(3), one count

       of Damage to Federal Property in violation of 18 U.S.C. 1361, and three violations of 18

       U.S.C. 1752. See ECF No. 1.

   2. On March 5, 2021, Mr. Jenkins was arrested in his home jurisdiction of Houston, Texas.

       See ECF No. 5 where he was ordered detained pending trial after a detention and

       preliminary hearing on March 11, 2021. See ECF No. 6.

   3. Mr. Jenkins was then transported to the D.C. Jail and was indicted for the above counts

       on March 24, 2021. See ECF No. 7.

   4. On May 13, 2021, Mr. Jenkins requested a bond review, which was denied on May 25,

       2021. See ECF No. 5-15. Mr. Jenkins remains in custody at the D.C. Jail. On May 25,


                                                 1
      Case 1:21-cr-00245-APM Document 19 Filed 06/24/21 Page 2 of 3




   2021, the parties requested a continuance of 30 days and also requested that that time be

   excluded in computing the date for speedy trial. The parties represented that discovery

   was provided but that there was still more to produce, including a hard drive containing a

   large phone extraction. The Court granted the request to continue and a status hearing

   was set for June 28, 2021.

5. In the interim, counsel has reviewed the discovery produced thus far and Mr. Jenkins is

   currently 8th on the waiting list to review the currently produced discovery at the jail.

   Also, the hard drive containing the contents of the defendant’s phone was provided,

   however was not readable by our office because of a formatting issue. The hard drive

   must be sent back to the government for this issue to be resolved. Lastly, a plea offer was

   extended by the government on June 3, 2021.

6. The parties request a further continuance in this matter to allow Mr. Jenkins to review his

   discovery, to allow the parties to resolve the hard drive issue and for counsel to review

   that hard drive, and to allow time to consider the plea agreement and discuss Mr.

   Jenkins’s options with him.

7. Accordingly, the parties now jointly move this Court to continue the status conference,

   currently scheduled for June 28 2021, for a period of 60 days. Such a continuance will

   allow for the continued provision and review of discovery, as well as allow the parties to

   continue discussions regarding a possible resolution of this matter short of trial.

8. The parties also request that time be excluded from calculation, pursuant to the Speedy

   Trial Act, 18 U.S.C. § 3161, until the date of the continued status conference in this

   matter. The parties submit that a continuance of approximately 60 days is warranted and




                                             2
         Case 1:21-cr-00245-APM Document 19 Filed 06/24/21 Page 3 of 3




       that an order excluding time would best serve the interests and ends of justice and

       outweigh the interests of the public and defendant in a speedy trial.



   WHEREFORE, Mr. Jenkins asks in conjunction with the United States, that this Honorable

Court continue the Status Conference currently scheduled for June 28, 2021 at 10:00 a.m. for a

period of 60 days, and toll time under the Speedy Trial Act until the new hearing date.



                                             Respectfully submitted,

                                             A.J. KRAMER
                                             FEDERAL PUBLIC DEFENDER

                                             ____________/s/______________
                                             Maria N. Jacob
                                             Assistant Federal Public Defender
                                             D.C. Bar No. 1031486
                                             625 Indiana Ave. NW, Ste. 550
                                             Washington, D.C. 20004
                                             (202) 208-7500
                                             Maria_jacob@fd.org




                                                3
